DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive. The Ichikawa reference still applies albeit in obviousness-type form as necessitated by amendment. Since a previously uncited secondary reference is used to modify Ichikawa, and the arguments are directed only to the anticipation rejections in view of Ichikawa, the arguments are considered moot.
The objection to the title remains as no amendment has been submitted. See MPEP 606.01 that states the Examiner may require a change in title.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY MANAGEMENT APPARATUS AND METHODS INCLUDING A BUS BAR.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a communicator configured to exchange the information of the bus bar through wireless communication with another communicator adjacent to the communicator” in lines 13-15 and “wherein the MCU is configured to transmit the calculated current to the other communicator through the communicator” in lines 16-17. The use of the term communicator for two distinct elements is confusing since one is referred to as a communicator while the other is referred to as both “another communicator” and “other communicator”. Applicant is suggested to amend claim 1 to include similar language as claim 13 which recites more clearly “a first communicator” and “a second communicator.” Claims 2, 4-6, and 8-12 depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 8, 9, 11-14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2016/0380318 A1) in view of Hinterberger (US 2018/0026251 A1).
Regarding claim 1, Ichikawa discloses an apparatus comprising: a conductor 1 structured to electrically connect battery cells 4 included in a battery pack (paragraph 18); and a controller 2 structured to manage the battery pack based on information obtained from the conductor (paragraph 19); wherein the conductor 1 and the controller 2 are implemented on a same substrate 33 (paragraph 25); wherein the controller comprises: a voltage detection terminal (converter) capable of measuring a voltage applied to the conductor; a microcomputer (MCU) capable of calculating current flowing through the conducted based on voltage; and a detection circuit connector (communicator) 21 capable of exchanging information with an adjacent bus bar, wherein the terminal is directly connected to the microcomputer and connector 21 (paragraph 19). Ichikawa does not disclose an element for wireless communication. Hinterberger—in an invention for an electrical bus bar—discloses the use of a sensor element connected to the bus bar for recording and wirelessly communicating current data such that current can be measured at which location desired with the benefit of being wireless (paragraph 20). It would have been obvious to one having ordinary skill in the art at the time of invention to add a wireless sensor/communicator to Ichikawa to regard current data without additional connection elements as suggested by Hinterberger.
Regarding claim 2, Ichikawa discloses that the conductor 1 is structured to connect the positive electrode 41 of one cell to the negative electrode 42 of another (paragraph 15).
Regarding claims 4-6 and 11, Ichikawa discloses that the controller is structured to measure voltage, temperature, and current (paragraph 19).
Regarding claim 8, Ichikawa discloses wired communication (paragraph 19).
Regarding claim 9, Ichikawa discloses that the controller is in communication with a plurality of bus bars and capable of transmitting information between the components (paragraph 15).
Regarding claim 12, Ichikawa disclose a plurality of bus bars and conductors but not additional controllers. Mere duplication is not grounds for patentability, however. See MPEP 2144.04 VI B. It would have been obvious to one having ordinary skill in the art at the time of invention to duplicate the parts of Ichikawa to duplicate their effects and benefits.
Regarding claim 13, Ichikawa discloses an apparatus comprising: a plurality of conductors 1 structured to electrically connect battery cells 4 included in a battery pack (paragraph 18); and a controller 2 structured to manage the battery pack based on information obtained from the conductor (paragraph 19); wherein the conductors 1 and the controller 2 are implemented on a same substrate 33 (paragraph 25); wherein the controller comprises: a voltage detection terminal (converter) capable of measuring a voltage applied to the conductor; a microcomputer (MCU) capable of calculating current flowing through the conducted based on voltage; and a detection circuit connector (communicator) 21 capable of exchanging information with an adjacent bus bar, wherein the terminal is directly connected to the microcomputer and connector 21 (paragraph 19). Ichikawa does not disclose an element for wireless communication. Hinterberger—in an invention for an electrical bus bar—discloses the use of a sensor element connected to the bus bar for recording and wirelessly communicating current data such that current can be measured at which location desired with the benefit of 
Regarding claim 14, Ichikawa discloses that the conductors 1 are structured to connect the positive electrode 41 of cells to the negative electrode 42 of other cells (paragraph 15).
Regarding claims 16 and 17, Ichikawa discloses that the controller is structured to measure voltage, temperature, and current (paragraph 19).
Regarding claim 19, Ichikawa discloses wired communication (paragraph 19).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa and Hinterberger as applied to claims 1 and 13 above, respectively, and further in view of Hong (US 2017/0256826 A1).
Ichikawa fails to disclose a printed circuit board. Hong—in an invention for a battery management system including bus bars—discloses the use a PCB near the bus bars so as to simplify connections without the use of wires, leads, or other extend connections (paragraph 59). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a PCB on the substrate of Ichikawa to produce direct contacts between components in a more space efficient manner as suggested by Hong.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725